Exhibit 10.3.8.1

 

WESTAFF, INC.
NOTICE OF GRANT OF STOCK OPTION

 

Notice is hereby given of the following option grant (the “Option”) to purchase
shares of the Common Stock of Westaff, Inc. (the “Corporation”):

 

Optionee:

 

Dwight S. Pedersen

 

 

 

Grant Date:

 

March 1, 2002

 

 

 

Vesting Commencement Date:

 

January 14, 2002

 

 

 

Exercise Price:

 

$2.35 per share

 

 

 

Number of Option Shares:

 

127,659 shares

 

 

 

Expiration Date:

 

January 13, 2012

 

 

 

Type of Options:

 

Incentive Stock Option

 

 

 

Exercise Schedule:

 

The Option shall vest in accordance with the following schedule.  In no event
shall the

Option become exercisable for any additional Option Shares after Optionee’s
cessation of Service.

 

DATE

 

VESTED OPTION SHARES

 

 

 

 

 

Vesting Commencement Date

 

42,553

 

The earlier to occur of (i) October 31, 2003, provided that the Corporation’s
Fair Market Value per share of Common Stock equals at least $5.00 or more, (ii)
the moment immediately prior to the effective date of a Corporate Transaction or
(iii) a Change in Control.

 

42,553

 

The earlier to occur of (i) October 29, 2004, provided that the Corporation’s
Fair Market Value per share of Common Stock equals at least $6.00 or more, (ii)
the moment immediately prior to the effective date of a Corporate Transaction or
(iii) a Change in Control.

 

42,553

 

January 13, 2007

 

Any remaining shares that have not yet vested

 

 

Optionee understands and agrees that the Option is granted subject to and in
accordance with the terms of the Westaff, Inc. 1996 Stock Option/Stock Issuance
Plan (the “Plan”).  Optionee further agrees to be bound by the terms of the Plan
and the terms of the Option as set forth in the Stock Option Agreement attached
hereto as Exhibit A.

 

Optionee hereby acknowledges receipt of a copy of the official prospectus for
the Plan and a copy of the Plan in the forms attached hereto as Exhibit B.

 

--------------------------------------------------------------------------------


 

No Employment or Service Contract.  Nothing in this Notice or in the attached
Stock Option Agreement or in the Plan shall confer upon Optionee any right to
continue in Service for any period of specific duration of interfere with or
otherwise restrict in any way the rights of the Corporation (or any Parent or
Subsidiary employing or retaining Optionee) or of Optionee, which rights are
hereby expressly reserved by each, to terminate Optionee’s Service at any time
for any reason, with or without cause.

 

Definitions. All capitalized terms in this Notice shall have the meaning
assigned to them in this Notice, the Plan or in the attached Stock Option
Agreement.

 

 

 

October 4, 2004

 

 

WESTAFF, INC.

 

 

 

 

 

By:

/s/ W. Robert Stover

 

 

 

Name: 

W. Robert Stover

 

 

 

Title:

Chairman of the Board

 

 

 

 

 

 

 

 

 

/s/ Dwight S. Pedersen

 

 

 

Dwight S. Pedersen

 

 

 

 

Address:

1800 Alma Avenue., #406

 

 

Walnut Creek, CA 94596

 

--------------------------------------------------------------------------------


 

Exhibit A

 

WESTAFF, INC.

STOCK OPTION AGREEMENT

 

RECITALS

 

A.                                   The Corporation has adopted the Plan for
the purpose of retaining the services of selected Employees, non-employee
members of the Board or the board of directors of any Parent or Subsidiary and
consultants and other independent advisors who provide services to the
Corporation (or any Parent or Subsidiary).

 

B.                                     Optionee is to render valuable services
to the Corporation (or a Parent or Subsidiary), and this Agreement is executed
pursuant to, and is intended to carry out the purposes of, the Plan in
connection with the Corporation’s grant of an option to Optionee.

 

C.                                     All capitalized terms in this Agreement
shall have the meaning assigned to them in the attached Appendix.

 

NOW, THEREFORE, it is hereby agreed as follows:

 

1.                         Grant of Option.  The Corporation hereby grants to
Optionee, as of the Grant Date, an option to purchase up to the number of Option
Shares specified in the Grant Notice. The Option Shares shall be purchasable
from time to time during the option term specified in Paragraph 2 at the
Exercise Price.

 

2.                         Option Term.  This option shall have a term of ten
(10) years measured from the Grant Date and shall accordingly expire at the
close of business on the Expiration Date, unless sooner terminated in accordance
with Paragraph 5 or 6.

 

3.                         Limited Transferability.  This option shall be
neither transferable nor assignable by Optionee other than by will or by the
laws of descent and distribution following Optionee’s death and may be
exercised, during Optionee’s lifetime, only by Optionee.

 

4.                         Dates of Exercise.  This option shall become
exercisable for the Option Shares in one or more installments as specified in
the Grant Notice. As the option becomes exercisable for such installments, those
installments shall accumulate and the option shall remain exercisable for the
accumulated installments until the Expiration Date or sooner termination of the
option term under Paragraph 5 or 6.

 

5.                         Cessation of Service.  The option term specified in
Paragraph 2 shall terminate (and this option shall cease to be outstanding)
prior to the Expiration Date should any of the following provisions become
applicable:

 

(a)                                  Should Optionee cease to remain in Service
for any reason (other than death, Permanent Disability or Misconduct) while this
option is outstanding, then Optionee shall have a period of three (3) months
(commencing with the date of such cessation of

 

--------------------------------------------------------------------------------


 

Service) during which to exercise this option, but in no event shall this option
be exercisable at any time after the Expiration Date.

 

(b)                                 Should Optionee die while this option is
outstanding, then the personal representative of Optionee’s estate or the person
or persons to whom the option is transferred pursuant to Optionee’s will or in
accordance with the laws of descent and distribution shall have the right to
exercise this option. Such right shall lapse, and this option shall cease to be
outstanding, upon the earlier of (i) the expiration of the twelve (12)-month
period measured from the date of Optionee’s death or (ii) the Expiration Date.

 

(c)                                  Should Optionee cease Service by reason of
Permanent Disability while this option is outstanding, then Optionee shall have
a period of twelve (12) months (commencing with the date of such cessation of
Service) during which to exercise this option. In no event shall this option be
exercisable at any time after the Expiration Date.

 

(d)                                 Should Optionee’s Service be terminated for
Misconduct, then this option shall terminate immediately and cease to remain
outstanding.

 

(e)                                  During the applicable post-Service exercise
period, this option may not be exercised in the aggregate for more than the
number of vested Option Shares for which the option is exercisable at the time
of Optionee’s cessation of Service. Upon the expiration of such exercise period
or (if earlier) upon the Expiration Date, this option shall terminate and cease
to be outstanding for any vested Option Shares for which the option has not been
exercised. However, this option shall, immediately upon Optionee’s cessation of
Service for any reason, terminate and cease to be outstanding with respect to
any Option Shares in which Optionee is not otherwise at that time vested or for
which this option is not otherwise at that time exercisable.

 

6.                         Special Acceleration of Option.

 

(a)                                  This option, to the extent outstanding at
the time of a Corporate Transaction but not otherwise fully exercisable, shall
automatically accelerate so that this option shall, immediately prior to the
effective date of the Corporate Transaction, become exercisable for all of the
Option Shares at the time subject to this option and may be exercised for any or
all of those Option Shares as fully-vested shares of Common Stock. No such
acceleration of this option, however, shall occur if and to the extent: (i) this
option is, in connection with the Corporate Transaction, either to be assumed by
the successor corporation (or parent thereof) or to be replaced with a
comparable option to purchase shares of the capital stock of the successor
corporation (or parent thereof) or (ii) this option is to be replaced with a
cash incentive program of the successor corporation which preserves the spread
existing on the Option Shares at the time of the Corporate Transaction (the
excess of the Fair Market Value of those Option Shares over the aggregate
Exercise Price payable for such shares) and provides for subsequent pay-out in
accordance with the option exercise schedule set forth in the Grant Notice. The
determination of option comparability under clause (i) shall be made by the Plan
Administrator, and such determination shall be final, binding and conclusive.

 

(b)                                 Immediately following the Corporate
Transaction, this option, to the extent not previously exercised, shall
terminate and cease to be outstanding or exercisable, except to the extent
assumed by the successor corporation (or parent thereof) in connection with such
Corporate Transaction.

 

--------------------------------------------------------------------------------


 

(c)                                  If this option is assumed in connection
with a Corporate Transaction, then this option shall be appropriately adjusted,
immediately after such Corporate Transaction, to apply to the number and class
of securities which would have been issuable to Optionee in consummation of such
Corporate Transaction had the option been exercised immediately prior to such
Corporate Transaction, and appropriate adjustments shall also be made to the
Exercise Price, provided the aggregate Exercise Price shall remain the same.

 

(d)                                 This Agreement shall not in any way affect
the right of the Corporation to adjust, reclassify, reorganize or otherwise
change its capital or business structure or to merge, consolidate, dissolve,
liquidate or sell or transfer all or any part of its business or assets.

 

7.                         Adjustment in Option Shares.  Should any change be
made to the Common Stock by reason of any stock split, stock dividend,
recapitalization, combination of shares, exchange of shares or other change
affecting the outstanding Common Stock as a class without the Corporation’s
receipt of consideration, appropriate adjustments shall be made to (i) the total
number and/or class of securities subject to this option and (ii) the Exercise
Price in order to reflect such change and thereby preclude a dilution or
enlargement of benefits hereunder.

 

8.                         Stockholder Rights.  The holder of this option shall
not have any stockholder rights with respect to the Option Shares until such
person shall have exercised the option, paid the Exercise Price and become a
holder of record of the purchased shares.

 

9.                         Manner of Exercising Option.

 

(a)                                  In order to exercise this option with
respect to all or any part of the Option Shares for which this option is at the
time exercisable, Optionee (or any other person or persons exercising the
option) must take the following actions:

 

(i)                                     Execute and deliver to the Corporation a
Notice of Exercise for the Option Shares for which the option is exercised.

 

(ii)                                  Pay the aggregate Exercise Price for the
purchased shares in one or more of the following forms:

 

(A)                              cash or check made payable to the Corporation;

 

(B)                                shares of Common Stock held by Optionee (or
any other person or persons exercising the option) for the requisite period
necessary to avoid a charge to the Corporation’s earnings for financial
reporting purposes and valued at Fair Market Value on the Exercise Date; or

 

(C)                                to the extent this option is exercised for
vested Option Shares, through a special sale and remittance procedure pursuant
to which Optionee (or any other person or persons exercising the option) shall
concurrently provide irrevocable written instructions (I) to a
Corporation-designated brokerage firm to effect the immediate sale of the
purchased shares and remit to the Corporation, out of the sale proceeds
available on the settlement date, sufficient funds to cover the aggregate
Exercise Price payable for the purchased shares plus all applicable Federal,

 

--------------------------------------------------------------------------------


 

state and local income and employment taxes required to be withheld by the
Corporation by reason of such exercise and (II) to the Corporation to deliver
the certificates for the purchased shares directly to such brokerage firm in
order to complete the sale transaction. Except to the extent the sale and
remittance procedure is utilized in connection with the option exercise, payment
of the Exercise Price must accompany the Notice of Exercise delivered to the
Corporation in connection with the option exercise.

 

(iii)                               Furnish to the Corporation appropriate
documentation that the person or persons exercising the option (if other than
Optionee) have the right to exercise this option.

 

(iv)                              Make appropriate arrangements with the
Corporation (or Parent or Subsidiary employing or retaining Optionee) for the
satisfaction of all Federal, state and local income and employment tax
withholding requirements applicable to the option exercise.

 

(b)                                 As soon as practical after the Exercise
Date, the Corporation shall issue to or on behalf of Optionee (or any other
person or persons exercising this option) a certificate for the purchased Option
Shares, with the appropriate legends affixed thereto.

 

(c)                                  In no event may this option be exercised
for any fractional shares.

 

10.                   Compliance with Laws and Regulations.

 

(a)                                  The exercise of this option and the
issuance of the Option Shares upon such exercise shall be subject to compliance
by the Corporation and Optionee with all applicable requirements of law relating
thereto and with all applicable regulations of any stock exchange (or the Nasdaq
National Market, if applicable) on which the Common Stock may be listed for
trading at the time of such exercise and issuance.

 

(b)                                 The inability of the Corporation to obtain
approval from any regulatory body having authority deemed by the Corporation to
be necessary to the lawful issuance and sale of any Common Stock pursuant to
this option shall relieve the Corporation of any liability with respect to the
non-issuance or sale of the Common Stock as to which such approval shall not
have been obtained. The Corporation, however, shall use its best efforts to
obtain all such approvals.

 

11.                   Successors and Assigns.  Except to the extent otherwise
provided in Paragraphs 3 and 6, the provisions of this Agreement shall inure to
the benefit of, and be binding upon, the Corporation and its successors and
assigns and Optionee, Optionee’s assigns and the legal representatives, heirs
and legatees of Optionee’s estate.

 

12.                   Notices.  Any notice required to be given or delivered to
the Corporation under the terms of this Agreement shall be in writing and
addressed to the Corporation at its principal corporate offices. Any notice
required to be given or delivered to Optionee shall be in writing and addressed
to Optionee at the address indicated below Optionee’s signature line on the
Grant Notice. All notices shall be deemed effective upon personal delivery or
upon deposit in the U.S. mail, postage prepaid and properly addressed to the
party to be notified.

 

--------------------------------------------------------------------------------


 

13.                   Construction.  This Agreement and the option evidenced
hereby are made and granted pursuant to the Plan and are in all respects limited
by and subject to the terms of the Plan. All decisions of the Plan Administrator
with respect to any question or issue arising under the Plan or this Agreement
shall be conclusive and binding on all persons having an interest in this
option.

 

14.                   Governing Law.  The interpretation, performance and
enforcement of this Agreement shall be governed by the laws of the State of
California without resort to that State’s conflict-of-laws rules.

 

15.                   Excess Shares.  If the Option Shares covered by this
Agreement exceed, as of the Grant Date, the number of shares of Common Stock
which may without stockholder approval be issued under the Plan, then this
option shall be void with respect to those excess shares, unless stockholder
approval of an amendment sufficiently increasing the number of shares of Common
Stock issuable under the Plan is obtained in accordance with the provisions of
the Plan.

 

16.                   Additional Terms Applicable to an Incentive Option.  In
the event this option is designated an Incentive Option in the Grant Notice, the
following terms and conditions shall also apply to the grant:

 

(a)                                  This option shall cease to qualify for
favorable tax treatment as an Incentive Option if (and to the extent) this
option is exercised for one or more Option Shares: (A) more than three
(3) months after the date Optionee ceases to be an Employee for any reason other
than death or Permanent Disability or (B) more than twelve (12) months after the
date Optionee ceases to be an Employee by reason of Permanent Disability.

 

(b)                                 No installment under this option shall
qualify for favorable tax treatment as an Incentive Option if (and to the
extent) the aggregate Fair Market Value (determined at the Grant Date) of the
Common Stock for which such installment first becomes exercisable hereunder
would, when added to the aggregate value (determined as of the respective date
or dates of grant) of the Common Stock or other securities for which this option
or any other Incentive Options granted to Optionee prior to the Grant Date
(whether under the Plan or any other option plan of the Corporation or any
Parent or Subsidiary) first become exercisable during the same calendar year,
exceed One Hundred Thousand Dollars ($100,000) in the aggregate. Should such One
Hundred Thousand Dollar ($100,000) limitation be exceeded in any calendar year,
this option shall nevertheless become exercisable for the excess shares in such
calendar year as a Non-Statutory Option.

 

(c)                                  Should the exercisability of this option be
accelerated upon a Corporate Transaction, then this option shall qualify for
favorable tax treatment as an Incentive Option only to the extent the aggregate
Fair Market Value (determined at the Grant Date) of the Common Stock for which
this option first becomes exercisable in the calendar year in which the
Corporate Transaction occurs does not, when added to the aggregate value
(determined as of the respective date or dates of grant) of the Common Stock or
other securities for which this option or one or more other Incentive Options
granted to Optionee prior to the Grant Date (whether under the Plan or any other
option plan of the Corporation or any Parent or Subsidiary) first become
exercisable during the same calendar year, exceed One Hundred Thousand Dollars
($100,000) in the aggregate. Should the applicable One Hundred Thousand Dollar
($100,000) limitation be exceeded in the calendar year of such Corporate
Transaction, the option may nevertheless be exercised for the excess shares in
such calendar year as a Non-Statutory Option.

 

--------------------------------------------------------------------------------


 

(d)                                 Should Optionee hold, in addition to this
option, one or more other options to purchase Common Stock which become
exercisable for the first time in the same calendar year as this option, then
the foregoing limitations on the exercisability of such options as Incentive
Options shall be applied on the basis of the order in which such options are
granted.

 

17.                   Leave of Absence.  The following provisions shall apply
upon the Optionee’s commencement of an authorized leave of absence:

 

(a)                                  The exercise schedule in effect under the
Grant Notice shall be frozen as of the first day of the authorized leave, and
the option shall not become exercisable for any additional installments of the
Option Shares during the period Optionee remains on such leave.

 

(b)                                 Should Optionee resume active Employee
status within sixty (60) days after the start date of the authorized leave,
Optionee shall, for purposes of the exercise schedule set forth in the Grant
Notice, receive Service credit for the entire period of such leave. If Optionee
does not resume active Employee status within such sixty (60)-day period, then
no Service credit shall be given for the period of the leave.

 

(c)                                  If the option is designated as an Incentive
Stock Option in the Grant Notice, then the following additional provision shall
apply:

 

If the leave of absence continues for more than ninety (90) days, then the
option shall automatically convert to a Non-Statutory Option under the federal
tax laws on the day three (3) months and one (1) day following the ninety-first
(91st) day of such leave, unless the Optionee’s reemployment rights are
guaranteed by statute or by written agreement. Following any such conversion of
the option, all subsequent exercises of such option, whether effected before or
after Optionee’s return to active Employee status, shall result in an immediate
taxable event, and the Corporation shall be required to collect from Optionee
the federal, state and local income and employment withholding taxes applicable
to such exercise.

 

(d)                                 In no event shall this option become
exercisable for any additional Option Shares or otherwise remain outstanding if
Optionee does not resume Employee status prior to the Expiration Date of the
option term.

 

--------------------------------------------------------------------------------


 

EXHIBIT I

NOTICE OF EXERCISE

 

I hereby notify Westaff, Inc. (the “Corporation”) that I elect to purchase
shares of the Corporation’s Common Stock (the “Purchased Shares”) at the option
exercise price of $2.35 per share (the “Exercise Price”) pursuant to an
Incentive Stock Option (the “Option”) granted to me under the Corporation’s 1996
Stock Option/Stock Issuance Plan on March 1, 2002.

 

Concurrently with the delivery of this Exercise Notice to the Corporation, I
shall hereby pay to the Corporation the Exercise Price for the Purchased Shares
in accordance with the provisions of my agreement with the Corporation (or other
documents) evidencing the Option and shall deliver whatever additional documents
may be required by such agreement as a condition for exercise. Alternatively, I
may utilize the special broker-dealer sale and remittance procedure specified in
my agreement to effect payment of the Exercise Price for any Purchased Shares in
which I am at the time vested.

 

 

           , 200 
Date

 

 

 

Dwight S. Pedersen

 

 

1800 Alma Avenue, #406

 

Address:

Walnut Creek, CA 94596

 

Print name in exact manner it is to appear on the stock certificate:

Address to which certificate is to be sent, if different from address above:

 

 

Social Security Number:

Employee Number:

 

--------------------------------------------------------------------------------


 


APPENDIX


 

The following definitions shall be in effect under the Agreement:

 

A.                                   Agreement shall mean this Stock Option
Agreement.

 

B.                                     Board shall mean the Corporation’s Board
of Directors.

 

C.                                     Code shall mean the Internal Revenue Code
of 1986, as amended.

 

D.                                    Common Stock shall mean the Corporation’s
common stock, with par value of $0.01 per share.

 

E.                                      Corporate Transaction shall mean either
of the following stockholder approved transactions to which the Corporation is a
party:

 

(a)                                  a merger or consolidation in which
securities possessing more than fifty percent (50%) of the total combined voting
power of the Corporation’s outstanding securities are transferred to a person or
persons different from the persons holding those securities immediately prior to
such transaction, or

 

(b)                                 the sale, transfer or other disposition of
all or substantially all of the Corporation’s assets in complete liquidation or
dissolution of the Corporation.

 

F.                                      Corporation shall mean Westaff, Inc., a
Delaware corporation.

 

G.                                     Employee shall mean an individual who is
in the employ of the Corporation (or any Parent or Subsidiary), subject to the
control and direction of the employer entity as to both the work to be performed
and the manner and method of performance.

 

H.                                    Exercise Date shall mean the date on which
the option shall have been exercised in accordance with Paragraph 9 of the
Agreement.

 

I.                                         Exercise Price shall mean the
exercise price per share as specified in the Grant Notice.

 

J.                                        Expiration Date shall mean the date on
which the option expires as specified in the Grant Notice.

 

K.                                    Fair Market Value per share of Common
Stock on any relevant date shall be determined in accordance with the following
provisions:

 

(a)                                  If the Common Stock is at the time traded
on the Nasdaq National Market, then the Fair Market Value shall be the closing
selling price per share of Common Stock on the date in question, as the price is
reported by the National Association of Securities Dealers on the Nasdaq
National Market or any successor system. If there is no closing selling price
for the Common Stock on the date in question, then the Fair Market Value shall
be the closing selling price on the last preceding date for which such quotation
exists.

 

(b)                                 If the Common Stock is at the time listed on
any Stock Exchange, then the Fair Market Value shall be the closing selling
price per share of Common Stock on the date in question on the Stock Exchange
determined by the Plan Administrator to be the primary

 

--------------------------------------------------------------------------------


 

market for the Common Stock, as such price is officially quoted in the composite
tape of transactions on such exchange. If there is no closing selling price for
the Common Stock on the date in question, then the Fair Market Value shall be
the closing selling price on the last preceding date for which such quotation
exists.

 

L.                                      Grant Date shall mean the date of grant
of the option as specified in the Grant Notice.

 

M.                                 Grant Notice shall mean the Notice of Grant
of Stock Option accompanying the Agreement, pursuant to which Optionee has been’
informed of the basic terms of the option evidenced hereby.

 

N.                                    Incentive Option shall mean an option
which satisfies the requirements of Code Section 422.

 

O.                                    Misconduct shall mean the commission of
any act of fraud, embezzlement or dishonesty by Optionee, any unauthorized use
or disclosure by Optionee of confidential information or trade secrets of the
Corporation (or any Parent or Subsidiary), or any other intentional misconduct
by Optionee adversely affecting the business or affairs of the Corporation (or
any Parent or Subsidiary) in a material manner. The foregoing definition shall
not be deemed to be inclusive of all the acts or omissions which the Corporation
(or any Parent or Subsidiary) may consider as grounds for the dismissal or
discharge of Optionee or any other individual in the Service of the Corporation
(or any Parent or Subsidiary).

 

P.                                      Non-Statutory Option shall mean an
option not intended to satisfy the requirements of Code Section 422.

 

Q.                                    Notice of Exercise shall mean the notice
of exercise in the form attached hereto as Exhibit I.

 

R.                                     Option Shares shall mean the number of
shares of Common Stock subject to the option as specified in the Grant Notice.

 

S.                                      Optionee shall mean the person to whom
the option is granted as specified in the Grant Notice.

 

T.                                     Parent shall mean any corporation (other
than the Corporation) in an unbroken chain of corporations ending with the
Corporation, provided each corporation in the unbroken chain (other than the
Corporation) owns, at the time of the determination, stock possessing fifty
percent (50%) or more of the total combined voting power of all classes of stock
in one of the other corporations in such chain.

 

U.                                    Permanent Disability shall mean the
inability of Optionee to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which is expected to
result in death or has lasted or can be expected to last for a continuous period
of twelve (12) months or more.

 

V.                                     Plan shall mean the Corporation’s 1996
Stock Option/Stock Issuance Plan, as amended and restated from time to time.

 

W.                                Plan Administrator shall mean either the Board
or a committee of Board members, to the extent the committee is at the time
responsible for the administration of the Plan.

 

--------------------------------------------------------------------------------


 

X.                                    Service shall mean the Optionee’s
performance of services for the Corporation (or any Parent or Subsidiary) in the
capacity of an Employee, a non-employee member of the board of directors or a
consultant or independent advisor.

 

Y.                                     Stock Exchange shall mean the American
Stock Exchange or the New York Stock Exchange.

 

Z.                                     Subsidiary shall mean any corporation
(other than the Corporation) in an unbroken chain of corporations beginning with
the Corporation, provided each corporation (other than the last corporation) in
the unbroken chain owns, at the time of the determination, stock possessing
fifty percent (50%) or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain.

 

--------------------------------------------------------------------------------